To the Appellate Division, Superior Court:A petition for certification of the judgment in A-0068/0069/0070/0071-16 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted and that no supplemental briefing is scheduled. It is further ORDERED that any entity seeking to appear as amicus curiae on the appeal shall file and serve the amicus motion accompanied by the proposed amicus brief on or before August 21, 2017, and the parties shall file and serve an answer to any amicus motion along with a proposed brief in response on or before September 20, 2017.